Name: Commission Regulation (EEC) No 744/92 of 26 March 1992 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 92No L 82/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 744/92 of 26 March 1992 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1679/90 of 28 June 1990 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Commission Regula ­ tion (EEC) No 3623/91 (4) last fixed for the period 1 January to 31 March 1992, they must be fixed anew for the period 1 April to 30 June 1992 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 743/92 of 26 March 1992 fixing the sluice-gate prices and levies for eggs (*) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been altered by the said Regulation ; whereas it is therefore necessary likewise to alter the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 2816/91 ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (6), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75, in respect of the products specified in Article 1 thereof and the sluice-gate prices provided for in Article 5 thereof, in respect of the like products, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. 0 OJ No L 377, 31 . 12. 1987, p. 44. O OJ No L 157, 22. 6 . 1990, p. 16 . (j OJ No L 344, 14. 12. 1991 , p. 13. Is) See page 24 of this Official Journal. (6) OJ No L 263, 19 . 9 . 1991 , p. 1 . 27. 3 . 92 Official Journal of the European Communities No L 82/27 ANNEX to the Commission Regulation of 26 March 1992 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin (') CN code Sluice-gate price Import duty ECU/ 100 kg ECU/100 kg 350210 91 390,10 142,87 3502 10 99 52,29 19,35 3502 90 51 390,10 142,87 3502 90 59 52,29 19,35 (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.